COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00355-CV


IN RE HERITAGE OPERATING,                                             RELATOR
L.P. D/B/A METRO LIFT PROPANE
OF DALLAS


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

emergency motion for temporary relief and is of the opinion that relief should be

denied.   Accordingly, relator’s petition for writ of mandamus and emergency

motion for temporary relief are denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                              PER CURIAM

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.


  1
   See Tex. R. App. P. 47.4, 52.8(d).
DELIVERED: October 15, 2010355-C




                              2